FILED
                                                                                      19-0012
                                                                                      1/7/2019 12:00 AM
                                                                                      tex-30144239
                                                                                      SUPREME COURT OF TEXAS
                                                                                      BLAKE A. HAWTHORNE, CLERK

                            NO.



  B,™n™roF                                       !       mTHEDB^crcOBRT
                                    ^              g     304"'JUDiaALDISTMCT
  CHILDREN                                         §     DALLAS COUNTY,TEXAS


                  ORDER OF APPOINTMENT FOR PARENT UNDER TITLE II

TO:       CWvV 'S'rV\..VV.                         TELEPHONE NO:
FAXNO:        *                                    EMAIL:              ;


       On this day, the _Court made an initial determination of indigence for
                              _                                   and finds that the parent of the
subject child(ren) is indigent.


       Pursuant to Texas Family Code you are hereby appointed to represent the p^ent of the
child(ren) who is indigent.


       You are hereby ORDERED to make contact with your client within twenty-four hours from
today to complete the attached indigence form and shall file the completed form along with responsive
pleadings with the court within seventy-two hours fi*om today.


       Such appointment continues until released by the Court. Such appointirient concludes upon
entry of a final order. The next hearing in scheduled for                                   for a
                                  hearing.

        Signed thaoS day of (\\|0